Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 8 are allowable because, although Tomasi discloses an image recognition method [0002] used in an image display unit including an imaging device adapted to image an image display surface, and a detecting image display device adapted to display a detecting image on the image display surface, the image recognition method comprising:
	a pattern display step adapted to make the detecting image display device display a first pattern (Figure 6, #’s 610, 620 and 630) in which bright lines ([0112] “There are no fundamental restrictions as to the shapes of the symbols used as identifiers. The main design criterion is that different symbols should be distinguishable. However, the brightness and contrast requirements above suggest projecting binary images (that is, images with only two levels of brightness, black or white)”) crossing an epipolar line determined from a positional relationship between the imaging device and the detecting image display device ([0054] “In step 240, correspondence information between independent elements of the image array 122 and the projection array 112 is 
		a measurement point determination step adapted to detect an object located between the imaging device and the image display surface to determine a measurement target point of the object (Figure 6, #’s 640, 650, 660 and 670); and
		a position detection step adapted to detect a position of the measurement target point with respect to the image display surface based on an image including the measurement target point and the first pattern (Figure 6, #680), and
		although Zhang discloses wherein when the pattern display section displays the second pattern it does so with a second pitch different from the first pitch 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the position detection section detects that the object is not contacting the image display surface in response to (i) a first depth position of the object, in the first image including the measurement target point and the first pattern, coinciding with a depth position of the image display surface and (ii) a 
the position detection section detects that the object is contacting the image display surface in response to (i) the first depth position of the object, in the first image including the measurement target point and the first pattern, coinciding with the depth position of the image display surface and (iil the second depth position of the object, in the second image including the measurement target point and the second pattern, coinciding with the depth position of the image display surface.

Claims 2 through 7 and 9 through 12 are allowable for being dependent upon independent claims 1 and 8.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.